Citation Nr: 1146534	
Decision Date: 12/21/11    Archive Date: 12/29/11	

DOCKET NO.  08-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a hernia.

3.  Entitlement to service connection for residuals of a right arm rotator cuff disability.

4.  Entitlement to service connection for a chronic right knee disability, to include arthritis.

5.  Entitlement to service connection for a chronic left knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  He also had unidentified periods of duty with the Army Reserve in the years thereafter until his reported retirement from the Reserve in October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Roanoke, Virginia, that denied entitlement to the benefits sought.

The case is REMANDED to the RO by way of Appeals Management Center (AMC) in Washington, D.C. for further development.  


REMAND

The Board acknowledges that the appellant has not been afforded a VA examination with medical opinion.  In this respect, the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent and recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, the appellant has not been accorded an examination with opinion pertaining to any of the disabilities at issue.  His contentions are somewhat vague in attributing the onset of each of the disabilities to his periods of military duty.  The record shows he had three years of active service with the Army from 1979 to 1982.  In the years thereafter he had periods of duty with the Reserve.  However, the dates of his periods of duty for training, with the Reserves are not known.  Specifically, it is unclear whether there was active duty, active duty for training, and inactive duty for training.  

With regard to the right rotator cuff disability, the appellant was seen at a service department facility in September 2001 for a complaint of right shoulder pain.  The pain was reported as two weeks in duration.  The appellant reported that he had fallen eight months previously.  Following examination he was given an assessment of rotator cuff impingement.  He asserts that he fell "off a truck while he was in the military right rotator cuff."  The Board cannot ascertain from the evidence of record when the appellant had duty with the military in 2001 or what type of duty it was.  With regard to the hernia he states that he "got a hernia just before I retired from the military."  Exactly how he attributes that to his Reserve duty assignment is not clear.  

With regard to arthritis involving the knees, he claims that he was a drill sergeant in the Reserves for 11 years and performed "a lot of running while in the military..."  Without elaboration he attributes his hypertension to "the military."  

The Board acknowledges the standard for authorizing an examination set by the McLendon case is a "low threshold."  Based on the available evidence of record, the Board finds that additional development is in order and the case is REMANDED for the following actions:  

1.  VA should contact the appellant and obtain the names and addresses of all medical care providers, both VA and non-VA, pertaining to treatment and evaluation of him for the disabilities at issue since 1982.  After signing any appropriate releases, any such records indicated should be obtained and associated with the claims file.  All attempts to procure such records should be documented in the file.  If VA is not able to obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant should be notified about any unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit such records for VA review. 

2.  The appellant should list as accurately as possible all dates of his periods of duty with the Army Reserves in the years between 1982 and 2006 and indicate any active duty, active duty for training, or inactive duty for training.  He should provide copies of any records in his possession pertaining to his orders to active duty or any other duty when he claims to have been injured.  The service department should also be contacted and asked to provide records pertaining to periods of duty, whether active duty for training, or inactive duty for training, the Veteran performed while with the Reserve between 1982 and October 2006.  The Veteran is to provide information with regard to the units to which he was assigned while serving with the Reserve and such information is to be provided to the National Personnel Records Center in St. Louis or to other appropriate authority to assist them in procuring any such records listing the Veteran's periods of duty with the Reserve.  

Examination(s) are requested in the next several paragraphs.  If there is a medical determination that a single examiner can do one or more of the examination(s), they should be scheduled accordingly.  That is, the fact that separate examination responses are requested, does not mean that each has to be the result of a separate examination.

3.  Thereafter, the appellant should be afforded an examination by an examiner with appropriate medical expertise for the purpose of determining whether it is at least as likely as not that any currently diagnosed right shoulder disability, left knee disability, and/or right knee disability is etiologically related to the appellant's active service from 1979 to 1982 or to his periods of duty with the Reserve in the years thereafter.  The claims file must be made available to and reviewed by the examiner.  A notation to the effect that the record review took place should be included in the examination report.  Based on review of the pertinent medical history, examination of the appellant, and with consideration of sound medical principles, the examiner should provide an opinion with regard to whether it is at least as likely as not that there is a greater than 50 percent likelihood that any currently diagnosed right shoulder disability, right knee disability, and/or left knee disorder is etiologically related to the appellant's periods of duty.  The rationale for any opinion expressed should be provided.  If the examiner cannot express an opinion without resort to speculation, he or she should so state and indicate reasons why. 

4.  The appellant should also be afforded an examination by an examiner with appropriate medical expertise for the purpose of determining the etiology of hypertension.  The claims file must be made available to and reviewed by the examiner.  Based on review of the pertinent medical history, examination of the appellant, and with consideration of sound medical principles, the examiner should then provide an opinion as to whether he or she believes it is at least as likely as not that any currently diagnosed hypertension is etiologically related to the appellant's military service from 1979 to 1982 or to his periods of duty with the Reserves in the years thereafter.  

5.  The appellant should be afforded an examination by an examiner with appropriate medical expertise as to whether it is at least as likely as not that any currently diagnosed hernia or residuals of a hernia are etiologically related to his active service and/or his periods of duty with the Reserve in the years between 1982 and 2006.  The claims file must be made available to and reviewed by the examiner.  Based on a review of the pertinent medical history, examination of the appellant, and with consideration of sound medical principles, the examiner should provide an opinion with rationale as to whether it is at least as likely as not that any currently diagnosed hernia or residuals of a hernia is or are etiologically related to the appellant's active service and his periods of duty with the Reserves.  The examiner should explain the rationale for any opinion expressed.  Should he or she not be able to express an opinion without resort to speculation, that should be so indicated and the examiner should state why.  

6.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and be afforded a reasonable time in which to respond.  The case should then be returned to the Board, if otherwise in order, for appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The appellant is placed on notice that, pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending any requested VA examination or by providing more information with regard to his periods of duty with the Reserves may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



